                        Case 5:21-cr-00024-gwc Document 48 Filed 04/06/21 Page 1 of 1



AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURl2021 APR-:6. JHi Q: :lS_,                                   1
                                                                                                                                   s VT
                                                                                                             RCVD LL::;. "MARSHA1... I

                                                                   for the
                                                           District of Vermont                                 a
                                                                                                              d!ISR:312021 AMl0:4.7

                                                                                                  gy ,.::..·:-, ·/ . ; - - ~
                  United States of America
                                 v.                                  )

                    ANDREW MORRISON
                                                                     )
                                                                     )
                                                                             Case No.     ZS·. e, I -   er-- 71-J - I
                                                                     )
                                                                     )
                                                                     )
                             Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        Andrew Morrison
                                 --------------------------------~
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0    Superseding Indictment        r/ Information       0 Superseding Information      O Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition     0 Violation Notice     O Order of the Court

This offense is briefly described as follows:
  21 U.S.C. § 844(a}: Knowingly or intentionally possessing a controlled substance (heroin).




                  31
Date:         03/3-072021



City and state:



                                                                  Return




Date:    Lf\;;\a:O+\
